  Case: 4:20-cv-01343-RLW Doc. #: 18 Filed: 11/02/20 Page: 1 of 4 PageID #: 94



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


TIMOTHY GAY,                                       )
                                                   )
                Plaintiff,                         )
                                                   )             No. 4:20-CV-1343 RLW
       v.                                          )
                                                   )
KURT L. LORECK,                                    )
                                                   )
                Defendant.                         )

                                 MEMORANDUM AND ORDER

       This removed diversity matter is before the Court on Defendant Kurt L. Loreck’s Motion

for Expedited Discovery on the Issue of Arbitration and to Stay All Other Discovery (ECF No. 14)

pursuant to Rule 26(d)(1), Federal Rules of Civil Procedure. In the Petition, Plaintiff Timothy

Gay alleges that Defendant, his former manager at Wells Fargo, pressured Plaintiff in June 2019

to sign Defendant’s wife’s name on a document related to Defendant’s purchase of a home in

Colorado.     (ECF No. 4 at 1-2.) Plaintiff did not want to do this and was concerned it could result

in the termination of his employment, but Defendant insisted and promised nothing negative would

happen to Plaintiff’s employment. (Id. at 2.)          Wells Fargo investigated the matter and during

the investigation Defendant admitted to several people that all culpability was his and again

assured Plaintiff no negative repercussions would come to him from it. (Id.) Defendant also

assured Plaintiff that “if anything was not OK, Defendant would compensate Plaintiff for the

damages he sustained.”       (Id. at 3.)   Plaintiff alleges he was terminated from Wells Fargo in

November 2019 as a result of Defendant’s unlawful actions.         (Id.) The Petition asserts state law

claims against Defendant for tortious interference with contract, fraudulent misrepresentation, and

negligence.
  Case: 4:20-cv-01343-RLW Doc. #: 18 Filed: 11/02/20 Page: 2 of 4 PageID #: 95



        Defendant’s Answer asserts seventeen affirmative defenses.             (ECF No. 6 at 5-10.)

Defendant’s second affirmative defense is that Plaintiff’s claims are subject to mandatory

arbitration pursuant to the Federal Arbitration Act and Rule 13200(a) of the Federal Industry

Regulatory Authority (“FINRA”) Code of Arbitration Procedure governing Industry Disputes.

(Id. at 5-6.)

        Defendant asserts in the Motion that it is necessary to pursue expedited discovery on the

issue of the arbitrability of this dispute, and asks the Court to preclude all other discovery at this

time so the issue of arbitration can be decided prior to litigation related to the merits of the dispute.

Defendant asserts on information and belief that Plaintiff through his employment with Wells

Fargo agreed to be bound by FINRA, which includes mandatory arbitration of disputes arising out

of the business activities of a member or associated person with FINRA.               Defendant seeks

expedited discovery to prove the existence of such an agreement to support an anticipated motion

to compel arbitration.

        Plaintiff Timothy Gay responds that he does not object to expediting discovery as to issues

relating to any agreement requiring him to arbitrate this dispute, and agrees to authorize an

employment records release with Wells Fargo for that issue.          He opposes the stay of all other

discovery, stating that he lost his livelihood in November 2019 and this lawsuit aims to make him

whole and should not be unnecessarily delayed.         Plaintiff submits a Declaration signed pursuant

to 28 U.S.C. § 1746 averring that while he worked for Wells Fargo he was not registered with

FINRA and that he has never entered into an agreement to arbitrate disputes with Defendant.

(ECF No. 16-1.)

        Defendant replies that Plaintiff was an “associated person” under FINRA, and all

remaining discovery should be stayed so the parties can discover facts relevant to and the Court

                                                   2
  Case: 4:20-cv-01343-RLW Doc. #: 18 Filed: 11/02/20 Page: 3 of 4 PageID #: 96



can then determine the question of whether this dispute must be arbitrated. Defendant asserts

that arbitration is a favored means to avoid the expense and delay of traditional litigation, but

requiring the parties to engage in traditional litigation prior to resolution of the threshold issue of

arbitration would deprive him of the benefits of arbitration and would force him to engage in acts

that have been construed as waiving a right to arbitrate.      Defendant also states that the parties

have mutually agreed to a release of employment records from Wells Fargo and are working

together to accomplish this through the execution of authorizations for a release of records, which

“may prove to be dispositive of this issue and is expected to occur in short order.”     (ECF No. 17

at 2.)   Defendant asks that the Rule 16 conference be continued and set for a date and time

sufficient to permit the parties to avoid initial disclosures under Rule 26.

         Defendant’s Motion will be granted pursuant to Rule 26(d)(1) to the extent the parties may

engage in expedited discovery prior to the Rule 16 conference, but will be denied as to a stay of

other discovery and delay of the Rule 16 conference.      As Defendant states, the parties are in the

process of obtaining records from Wells Fargo that he expects may be dispositive of whether

FINRA arbitration rules apply to Plaintiff’s claims and these records are expected shortly.          If

Plaintiff’s claims are subject to FINRA arbitration rules, Defendant should not have to engage in

significant discovery before he can obtain the records he needs to file a motion to compel

arbitration.   In the meantime, Defendant’s assertions concerning the potential application of

FINRA arbitration rules to Plaintiff’s claims are not so compelling that the Court is persuaded

Plaintiff should be deprived of the opportunity to engage in discovery, or that the parties should

not provide Rule 26 initial disclosures.

         Defendant’s forced waiver argument is also unconvincing.      “Because of the strong federal

policy in favor of arbitration, ‘any doubts concerning waiver of arbitrability should be resolved in

                                                  3
  Case: 4:20-cv-01343-RLW Doc. #: 18 Filed: 11/02/20 Page: 4 of 4 PageID #: 97



favor of arbitration.’”   Messina v. N. Cent. Distrib., Inc., 821 F.3d 1047, 1050 (8th Cir. 2016)

(quoting Lewallen v. Green Tree Servicing, LLC, 487 F.3d 1085, 1090 (8th Cir. 2007)).          “A party

acts inconsistently with its right to arbitrate if it ‘substantially invokes the litigation machinery

before asserting its arbitration right, . . . when, for example, it files a lawsuit on arbitrable claims,

engages in extensive discovery, or fails to move to compel arbitration and stay litigation in a timely

manner.’”    Id. (quoting Lewallen, 487 F.3d at 1090).        There will be no waiver here provided

Defendant timely files a motion to compel arbitration.

        Accordingly,

        IT IS HEREBY ORDERED that Defendant’s Motion for Expedited Discovery on the

Issue of Arbitration and to Stay All Other Discovery (ECF No. 14) is GRANTED to the extent

that the parties may commence discovery immediately and is DENIED in all other respects.




                                                    __________________________________
                                                    RONNIE L. WHITE
                                                    UNITED STATES DISTRICT JUDGE


Dated this 2nd day of November, 2020.




                                                   4
